Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 2 September 1822
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson


				18.
					My dearest friend
					Washington 2 September 1822
				
				Your journals down to the 30th of August inclusive are received; and this day the memoirs of Lord Waldegrave for George—It comes quite apropos; for we are now all enjoying the Memoirs of Horace Walpole embracing the same and a longer period, Lord Holland the Editor of this latter work sent a copy of it most magnificently bound as a present to the President who has been kind enough to lend it to me—It is a golden pepper and salt box, as full of wit and scandal of all sorts as Horace could cram it, and has been for several days my delight—It wont do to read much of it at a time for almost every sentence in it is an epigram—The quintessence of newspaper lampooning, seasoned with a relish as hot as a Turkeys leg bedevil’d. Horace left it as a legacy not to be opened till thirty years after his death which have but elapsed time enough for the publication.I did not notice the hint in one of your former letters that you could wish our sons John and Charles to come on to Philadelphia to spend this summer vacation because it would have been painful to assign my reasons against it, which I was apprehensive would after all not be satisfactory to you—The Winter vacation will so soon be upon us and will be so much longer that I thought it best to wait until that time until then to give them permission to come here. My anxiety and concern for them is so great that it serves at least to blunt my feelings to my own situation—The Physicians say that two vital diseases seldom prey at the same time on one constitution—My heart melts at the thought of Charles’s illness and is almost as much distressed at the turn that his temper and disposition have taken—My alarms for my children are in looking forward to what their present qualities and propensities will bring them to—They are I am afraid not formed to tug with the world as I have done and am doing and as my Father did before me yet so long as their morals are uncontaminated I do not despair.We all rejoice to hear of the improvement of your brothers health as well for his sake as for the prospects it gives to us of your speedy return home. We are here yet blessed with health and the City is so generally though not without cases of bilious and intermittent fevers.—Among them is Mr Meigs the Commissioner of the Land Office who is very ill and much alarmed having never been sick before—There is a foolish story in circulation that his alarm is occasioned by a Letter received the day before he sickened, from Mrs Forsyth expressing much apprehension for him on account of dreams with which she had been disturbed.I am told that the writer of the paragraphs in the Washington City Gazette against me is a man named Richards from Connecticut. He was in the army during the late war not much to the advantage of his reputation—He has been two or three years hovering about the Departments here in search of a place and circulating proposals for setting up a newspaper of his own—His character was for a long time an obstacle to his pretensions but he has lately been taken into favour at the Treasury Department where he has obtained a place.The City Gazette for some time past has alternated in its treatment of me with its praise and its abuse—A kiss to day and a fillip tomorrow Would you know the object of this? It is to show me what it can do—I was told a day or two after its defence of my summer costume that Jonathan Elliot asked an acquaintance of mine whether I was his friend.—observed in substance that he could not afford to be a friend for nothing—intimated that I had not lately given him any jobs in his way—and boasted of the power of his press to affect the prospects of Presidential Candidates adding that he had been serving me by putting down Mr Calhoun as he had effectually done—I told my informant that Elliot had not put down Mr Calhoun, and if he had neither did it nor intended to do it to serve me—That in the way of his business I had heretofore served him as well as I could—I had given him jobs for which his charges had been so excessive that I had told him I should not employ him on public account again. That I purchased no Editor or writers for newspapers with the public money nor with my own.—Whether this was reported back to Elliot or not I cannot tell but it is from about that time that the Treasury scribes appear to have had his paper to themselves.We have had young Mr Briggs one of Georges classmates with us since Friday—Mr Smith is waiting for the seat of the Secretary of the Treasury about his place in the Land office.The theatre gives us a surfeit of Tragedy—Cooper begins tomorrow with Macbeth.Mr J Cook desired me to inquire whether you had received from him a letter enclosing a draft for 100 dollarsever affectionately yours.
				
					
				
				
			